                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
MICHAEL DAVID SCOTT,                )
                                    )
            Plaintiff,              )
                                    )                 Civil Action No.
            v.                      )                 19-40151-FDS
                                    )
VICTOR A. WILD, et al.,             )
                                    )
            Defendants.             )
____________________________________)

                                              ORDER

SAYLOR, C.J.

       On December 13, 2019, this Court issued a memorandum and order that granted

plaintiff’s motion to proceed in forma pauperis; assessed an initial, partial filing fee; and advised

plaintiff that his complaint is subject to dismissal based upon the statute of limitations and

sovereign immunity. Plaintiff was advised that if he wished to pursue this action, he must file an

amended complaint.

       Plaintiff responded by filing both (1) a self-prepared amended complaint pursuant to Fed.

R. Civ. P. 15(c), see Docket No. 8, and (2) an amended complaint on a preprinted form titled

“Complaint and Request for Injunction,” see Docket No. 9. In order to avoid dismissal of his

claims under the doctrine of sovereign immunity, he now asserts Bivens claims against the

defendants in their individual capacities. He disputes, however, that those claims are subject to a

three-year statute of limitations period and asks the court to apply the six-year limitations period

for breach of contract.

       It is well-established that while a plaintiff may not recover damages from the United
States for constitutional violations, so-called “Bivens actions” may be brought against federal

officers in their individual capacities. See Wigginton v. Centracchio, 205 F.3d 504, 508 n. 5 (1st

Cir. 2000) (“The term ‘Bivens actions’ derives from Bivens v. Six Unknown Named Agents, 403

U.S. 388 (1971), authorizing damage actions against federal officials who allegedly engaged in

unconstitutional conduct to a plaintiff's detriment.”).

         Bivens claims are subject to a three-year statute of limitations in Massachusetts.

Donahue v. Connolly, 890 F. Supp. 2d 173, 188 (D. Mass. 2012) (citing Barrett ex rel. Estate of

Barrett, 462 F.3d at 38 & n. 6 (1st Cir. 2006)). 1 The claims here accrued in 2014, well more

than three years before the complaint was filed in November 2019. The claims are therefore

time-barred.

         Accordingly, and for the foregoing reasons, this matter is hereby DISMISSED as time-

barred pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A.

So Ordered.


                                                               /s/ F. Dennis Saylor IV
                                                               F. Dennis Saylor IV
Dated: February 18, 2020                                       Chief Judge, United States District Court




         1
           Where a state has more than one statute of limitations that applies to personal injury actions, a federal
court should borrow the state’s general or residual personal injury statute of limitations. Owens v. Okure, 488 U.S.
235, 249–50 (1989) (emphasis added) (holding that where state has more than one statute of limitations period for
personal injury actions, federal court should borrow general period for purposes of civil rights actions). In
Massachusetts, that statute is Mass. Gen. Laws ch. 260 § 2A. Section 2A provides, in relevant part: “actions of tort,
actions of contract to recover for personal injuries, and actions of replevin, shall be commenced only within three
years next after the cause of action accrues.” See Mass. Gen. Laws ch. 260 § 2A.
                                                          2
